DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/19/2022 has been entered.  Claims have been added, cancelled, or amended.  Claims 1-20 remain pending in the application, of which 5, 6, 11, 12 and 17-20 are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 07/19/2022, with respect to the 102 rejections have been fully considered but are not persuasive.
Examiner cannot concur Chen fails to disclose each and every element of independent claim 1.  Applicant asserts Chen fails to disclose both element (a) and element (b) of the conditional statement recited in the claim.  However, the claim language only requires one conditions of the conditional statement because the claim recites element (a) OR element (b); the claim does not require both, see In re Johnston, 435 F.3d 1381, 1384 (Fed. Cir. 2006) ("optional elements do not narrow the claim because they can always be omitted").  Chen discloses element (a) and therefore meets the claim language.  The 102 rejection is maintained.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al. US 2013/0114670 A1, hereafter Chen.

Regarding claim 1, Chen discloses a computer-implemented method for processing video content (method of coding video data) [abstract], comprising:
determining whether a picture-header (PH) network-abstraction-layer (NAL) unit is present in a picture unit (PU) (video encoder 20 may further send syntax data such as block-based syntax data, picture-based syntax data, and GOP-based syntax data…in a picture header, a block header, a slice header, or a GOP header; parameter sets may contain…the infrequently changing picture-level header information (in picture parameter sets (PPS)).  With parameter sets…infrequently changing information need not to be repeated for each sequence…or picture…parameter set NAL units may be transmitted on a different channel than other NAL units, such as Supplemental Enhancement Information (SEI) NAL units) [0076; 0077];
in response to the PH NAL unit being present in the PU, determining a first video- coding-layer (VCL) NAL unit of the PU to be a first VCL NAL unit following the PH NAL unit (the slices may be packages into NAL units for transmission across the network.  NAL units including video coding layer (VCL) data may include data for a picture or data for a slice of a picture; the base view access unit may include the VCL NAL units of a current time instance of a particular view, as well as a prefix NAL unit for the base view access unit, which may contain only the NAL unit header) [0040; 0084], or 
in response to the PH NAL unit being not present in the PU, determining that the PU has only one VCL NAL unit and the first VCL NAL unit of the PU is the VCL NAL unit in the PU (the slices may be packages into NAL units for transmission across the network.  NAL units including video coding layer (VCL) data may include data for a picture or data for a slice of a picture; the base view access unit may include the VCL NAL units of a current time instance of a particular view, as well as a prefix NAL unit for the base view access unit, which may contain only the NAL unit header) [0040; 0084]; and 
determining whether the first VCL NAL unit of the PU is the first VCL NAL unit of an access unit (AU) containing the PU (the base view access unit may include the VCL NAL units of a current time instance of a particular view, as well as a prefix NAL unit for the base view access unit, which may contain only the NAL unit header; video decoder 30 may receive a number of NAL units having a NAL unit header that identifies a type of data stored to the NAL unit (e.g., VCL data and non-VCL data; each view component in an access unit (such as views 104 in access unit 102-N) contains a set of video encoder/decoder (codec) layer (VCL) NAL units…view 104-N includes NAL units 106-1 through 106-3 in a specific form and order.  Typically, the view component are arranged in the same order in each access unit, such that the kth view component in each access unit corresponds to the same view; may indicate whether the NAL unit is used as a reference for other NAL units) [0084; 0147; 0247; 0249].

Regarding claim 2, Chen addresses all of the features with respect to claim 1 as outlined above.
	Chen further discloses determining whether the first VCL NAL unit of the PU is the first VCL NAL unit of the AU containing the PU comprises: 
determining whether a value of a parameter of the first VCL NAL unit is different from a value of a parameter of a previous picture; and in response to the value of the parameter of the first VCL NAL unit being different from the value of the parameter of the previous picture, determining that the first VCL NAL unit is the first VCL NAL unit of the AU containing the PU (the ref_idc element may indicate whether the NAL unit is used as a reference for other NAL units.  For example, a ref_idc value 00 may indicate that the content of the NALU is not used to reconstruct stored pictures…values above 00 may indicate that the decoding of the NALU is required to maintain the integrity of the reference pictures.  The NAL unit type element may indicate the type of packets of NAL unit 108) [0249].

Regarding claim 3, Chen addresses all of the features with respect to claim 2 as outlined above.
Chen further discloses the parameter comprises a layer identifier, determining whether the value of the parameter of the first VCL NAL unit is different from the value of the parameter of the previous picture comprises: 
determining whether the value of the layer identifier of the first VCL NAL unit of the PU is different from the value of the layer identifier of the previous picture (FIG. 4 is a conceptual drawing illustrating an example MVC pattern…each row in FIG. 4 corresponds to a view…each of the views may be identified using a view identifier (“view_id”), which may be used to indicate a relative camera location with respect to other views; short-term reference pictures may be identified by the values frame_num and view_idx…long term reference pictures…identified by the values of…view_idx; inter-view only reference components may be identifies by the value of view_idx) [0157; 0186; 0187].

Regarding claim 4, Chen addresses all of the features with respect to claim 2 as outlined above.
Chen further discloses the parameter comprises a picture order count (POC) variable and determining whether the value of the parameter of the first VCL NAL unit of the PU is different from the value of the parameter of the previous picture comprises: 
determining whether the value of the POC variable of the first VCL NAL unit of the PU is different from the value of the POC variable of the previous picture (FIG. 4 is a conceptual drawing illustrating an example MVC pattern…each column indicates a temporal location…each of the temporal locations may be identified using a picture order count (POC) value, which indicates a display order of the pictures…the POC values are indicated as “T0” through “T11”; short-term reference pictures may be identified by the values frame_num and view_idx, and, for inter-view reference pictures, additionally by PicOrderCnt( )…long term reference pictures…identified by the values of…PicOrderCnt( ); inter-view only reference components may be identifies by the value of…PicOrderCnt( )) [0157; 0186; 0187].

Claims 7-10 are drawn to a control system adapted to implement the method of using the same as claimed in claims 1-4, and are therefore rejected in the same manner as above.  However, the claims also recite a memory and one or more processors, which Chen also teaches (general purpose microprocessors; wireless handset) [0305 ;0306]

Claims 13-16 are non-transitory computer readable medium claims drawn to the instructions corresponding to the method claimed in claims 1-4.  Therefore, non-transitory computer readable medium claims 13-16 correspond to method claims 1-4 and are rejected for the same reasons of unpatentability as used above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485